 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ANDREW ADAM GOMEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:17-cr-00271-LJO-SKO
12                   Plaintiff,                       STIPULATION TO CONTINUE
                                                      SENTENCING HEARING; DECLARATION
13           vs.                                      OF ERIN M. SNIDER
14   ANDREW ADAM GOMEZ,                               Date: January 7, 2018
                                                      Time: 8:30 a.m.
15                   Defendant.                       Hon. Judge Lawrence J. O’Neill
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Andrew Adam Gomez, that the sentencing
20   hearing currently scheduled for December 17, 2018, be continued to January 7, 2018, at 8:30
21   a.m.
22          The defense is requesting this continuance because defense counsel is currently preparing
23   for a jury trial scheduled to begin on December 11, 2018. See Declaration of Erin Snider.
24   Defense counsel recently learned that additional investigation is needed before sentencing in this
25   matter and, given her current schedule, she is unable to devote the necessary time to such
26   investigation before the current December 17, 2018 sentencing date. Id.
27   ///
28   ///
 1                                                Respectfully submitted,
 2                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: December 7, 2018                       /s/ Vincenza Rabenn
                                                  VINCENZA RABENN
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
 9   Date: December 7, 2018                       /s/ Erin Snider
                                                  ERIN SNIDER
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                ANDREW ADAM GOMEZ
12
13
                                               ORDER
14
15           GOOD CAUSE APPEARING, the sentencing hearing currently scheduled for December
16   17, 2018, be continued to January 7, 2018, at 8:30 a.m.
17
18   IT IS SO ORDERED.
19       Dated:     December 7, 2018                      /s/ Lawrence J. O’Neill _____
20                                                UNITED STATES CHIEF DISTRICT JUDGE

21
22
23
24
25
26
27

28

     Gomez: Stipulation
     and Proposed Order
                                                     2
 1                                 DECLARATION OF ERIN SNIDER
 2           I, Erin Snider, declare as follows:
 3           1.      I am an attorney admitted to practice before this Court and I am employed as an
 4   Assistant Federal Defender.
 5           2.      The Office of the Federal Defender has been appointed to represent Defendant
 6   Andrew Adam Gomez in the above-entitled case, and I have been assigned to represent him.
 7           3.      I have a trial in another case, United States v. Craig Shults, Case No. 1:17-cr-
 8   00136-LJO-SKO, scheduled to begin on December 11, 2018. The trial is estimated to take
 9   approximately four days.
10           4.      I recently learned that additional investigation is needed before sentencing in this
11   matter and, given my current schedule, I am unable to devote the necessary time to such
12   investigation before the current sentencing date of December 17, 2018.
13           I declare under penalty of perjury that the foregoing is true and correct. Executed
14   December 7, 2018, at Fresno, California.
15                                                         /s/ Erin Snider
                                                           ERIN SNIDER, Declarant
16                                                         Assistant Federal Defender
17
18
19
20
21
22
23
24
25
26
27

28

     Gomez: Stipulation
     and Proposed Order
                                                       3
